Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 14 June 1798
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


          
            Dear Sir
            Philadelphia June 14. 98
          
          Your favor of the 9th. is but this moment put into my hands, so that I have barely time to get an answer in for the first post. I percieve by your letter that I shall probably fail of the pleasure of meeting you. I  shall leave this on Wednesday the 20th. and pass through Georgetown on the 22d. at the Stage hour. before that time I apprehend you will have left it. I have this day recieved the sword for Genl. Kosciuszko, and put it in the care of a trusty person. Capt. Lee who delivered it to me, tells me he has a letter for you from England, which he will bring me tomorrow morning. I will leave it in the care of my landlord, mr Francis, to be kept till you call or send for it. I am sorry you were so long getting my letter, as it must have [occasioned] you some uneasy [sensations]. it was sent by the first post after the reciept of yours. I shall [count] on the pleasure of seeing you at Monticello. the hour of the post obliges me to conclude with assurances of the great esteem & attachment of Dr Sir
          Your most obedt. servt.
          
            Th: Jefferson
          
        